DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 08/30/2022 is acknowledged.  The traversal is on the ground(s) that the claims as amended are both novel and non-obvious over the prior art.  This is not found persuasive because unity of invention was established on the as filed claims. Moreover, as seen below, the claims lack unity of invention as the technical feature of claim 1 is not a special technical feature as it does not make a contribution over Furukawa et al. (US 2015/0344671) in view of Huang (US 5,158,906) as discussed in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9 and 10 recite that all or a portion of component (A) or component (B) is a organopolysiloxane or organohydrogen polysiloxane having specific functional groups, however, claim 1 from which claims 9 or 10 depends sets for the composition comprising (A) an organopolysiloxane and (B) an organohydrogenpolysiloxane, thus it is unclear how either component (A) can be both an organopolysiloxane and also an organohydrogenpolysiloxane or component (B) can be both an organohydrogenpolysiloxane and also an organopolysiloxane.
	For sake of further examination, claims 9 and 10 will be examined as wherein a portion or all of component (A) is an organopolysiloxane or a portion or all of component (B) is an organohydrogen polysiloxane having the claimed functional groups. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2015/0344671) in view of Huang (US 5,158,906).
	Regarding claims 1, 2, and 4, Furukawa discloses a cured film comprising a curable organopolysiloxane composition having a thickness of 0.1 to 5,000 µm (0135), overlapping the claimed thickness of 1 to 200 µm in claim 1 and 1 to 150 µm in claim 4. The curable composition comprising (B) an organopolysiloxane comprising at least 2 alkenyl groups in a single molecule (0033), (A) an organohydrogenpolysiloxane comprising at least two silicon-bonded hydrogen atoms on average in a single molecule (0032), and (C) an effective amount of hydrosilylation reaction catalyst (0057 and 0059). Wherein, the ratio of silicon atom-bonded hydrogen atoms to silicon bonded unsaturated hydrocarbon groups is in the range of 0.5 to 3.0 (0030), overlapping the claimed 0.1 to 2.5 moles silicon-bonded hydrogen atoms to a total amount of 1 mol of the carbon-carbon bonds in the composition. The 
	Furukawa does not disclose wherein a number of surface defects is within a range of 0 to 1 (or internal defect within a range of 0 to 20 as claimed in claim 2) when measured using an optical means in an arbitrary position on the organopolysiloxane cured film with a unit area of 15 mm x 15 mm. 
	Huang discloses a method for forming a dielectric semiconductor wafer (column 1, lines 5-10). Huang teaches that it is important that all process steps be carried out under a strict clean-room environment because contamination of any sort will cause a low quality defect-prone film (column 3, lines 48-52).
	 Huang is analogous art in the field of dielectric films, alternatively, Huang is reasonably pertinent as Huang provides a processing method which limits formation of defects in the film. A person of ordinary skill in the art would find it obvious for the polysiloxane cured film of Furukawa to be formed entire in a clean room, as taught by Huang, to limit deft formation in the film (column 3, lines 48-52).
	Alternatively, based upon the disclosure of Huang it would be clear to a person of ordinary skill that producing a film in a clean room will reduce the number of defects. Thus, it would have been obvious that applying the known technique (i.e., using a clean room to produce a film), to film of Furukawa (i.e., base device) would have yielded predictable results and resulted in an improved system e.g., fewer defects (MPEP 2143.I.D.).
	Furukawa in view of Huang do not expressly teach the cured film having a number of surface defects within a range of 0 to 1, or number of internal defects within a range of 0 to 20 when measured using an optical means in an arbitrary position on the film with a unit area of 15 mm x 15 mm, however, as Furukawa teaches the same organopolysiloxane composition claimed and exemplified in the specification, and Huang teaches a method in which the film processing is conducted in a clean room, the same number of surface/internal defects as claimed would be expected from the prior art film.
	Please note, claim 1 includes product by process language regarding e.g., “obtained by”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 3,  Furukawa teaches the film having a dielectric breakdown strength greater than or equal to 30 V/µm (0129), overlapping the claimed range of 60 to 200 V/µm.
	Regarding claims 5-7, Furukawa teaches the film being formed by molding or coating on a substrate (0138) as well as teaching the coating being press cured (0168), thus would be expected to have a flattened surface as claimed. Huang teaches the use of a clean room (column 3, lines 48-52).
	Well not expressly teaching the film being formed by a rolling process or step (claim 5), or curing between separators having a release layer, it is noted that claims 5-7 include product by process language by the recitation of “obtained by”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claims 9 and 10, Furukawa discloses component (B) [claimed component (A)] is an organopolysiloxane (0033).
	Regarding claims 11 and 13, Furukawa teaches the cured film used as an electronic material/component or for a display device (0149).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Huang as applied to claim 1 and further in view of Yamada et al. (WO 2011002101).
	Regarding claim 12, modified Furukawa discloses the limitation so claim 1 as discussed above. Furukawa further teaches the organopolysiloxane composition being laminated onto a sheet-like substrate into a laminated body (0138).
	Furukawa does not teach the substrate comprising a release layer.
	Yamada, in the analogous filed of organopolysiloxane cured films (0001), discloses a laminated body comprising a release layer on at least one side of a sheet-form substrate comprising on at least one side thereof a cured layer of curable organopolysiloxane, the release layer being in contact with the cured layer (0012).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the laminate of modified Furukawa to include a release layer, as taught by Yamada, as the release layer protects the surface of the cured film (0058-0060).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Furukawa further teaches the reactive organopolysiloxane (claimed component A) comprising a mixture of organopolysiloxanes (S) and (L) where the reactive functional groups may be an alkenyl group of 2-20 atoms (0028) and the siloxane may be straight chain or branched (0020 and 0028). However, Furukawa teaches the reactive groups at both molecular chain terminals ends. Furukawa further teaches an embodiment where the alkenyl group weight content in the organopolysiloxane resin is 0.05 to 0.5% by weight (0074). However, Furukawa does not expressly teach a combination of a straight or branched chain organopolysiloxane with an organopolysiloxane resin containing an alkenyl group having at least one branched unit in the molecule with the amount of vinyl groups within a range of 1.0 to 5.0 mass%. Given Furukawa does not expressly teach an organopolysiloxane mixture of (a1) and (a2) as claimed, claim 8 is allowed over the prior art.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781